             Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 1 of 49



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                               :
 SANTANDER SECURITIES LLC, and
 SANTANDER BANK, N.A.,                         :
                                               : Civil Action No.
                Plaintiffs,                    :
                                               :
        v.                                     :
                                               :
 ALYSON BASSO, and
                                               :
 JONATHAN LEE,
                                               :
                Defendants.                    :

             VERIFIED COMPLAINT – INJUNCTIVE RELIEF REQUESTED

                                         INTRODUCTION

       Plaintiffs Santander Securities LLC and Santander Bank, N.A. (collectively, “Santander”)

hereby bring this action in aid of arbitration to enjoin defendants Alyson Basso (“Basso”) and

Jonathan Lee (“Lee”) from misappropriating and using Santander’s confidential and proprietary

trade secret information, including but not limited to, Santander’s confidential customer lists,

customer financial information, and business records, and from soliciting retail securities

brokerage, investment advisory services and insurance business in violation of their employment

agreements with Santander, and for damages arising from their breach of contract,

misappropriation of trade secrets, breach of fiduciary duty and unfair competition. Concurrently

with this verified complaint, Santander files a motion for a temporary restraining order and

preliminary injunction.

       Because the parties to this matter are registered and affiliated with the Financial Industry

Regulatory Authority (“FINRA”), the substantive claims are subject to mandatory arbitration

through the FINRA arbitration Santander is initiating concurrently with this proceeding. In
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 2 of 49



accordance with FINRA rules, this action and application for injunction is being initiated to

preserve the status quo until a FINRA arbitration panel is able to convene and hear this dispute.

In the event this Court enters injunctive relief, FINRA rules mandate that, within 15 days

thereafter, an expedited hearing will be held by the assembled arbitration panel in the vicinity of

defendants’ residences to consider whether to make the preliminary relief sought of this Court

permanent.

                                          JURISDICTION AND VENUE

          This Court has jurisdiction over this action pursuant to 28 U.S.C. §§1331 based upon a

federal question (Defend Trade Secret Act). Venue in this Court is proper pursuant to 28 U.S.C.

§1391(b)(2).

                                                    PARTIES

          1.           Santander Securities LLC is a Puerto Rico limited liability company having its

principal place of business in Boston, Massachusetts. The only member of Santander Securities

LLC is Santander Holdings USA, Inc., a Virginia corporation with its principal place of business

in Massachusetts. Santander Securities LLC is a registered broker-dealer and investment

adviser.

          2.           Santander Bank, N.A. is a national banking association having a main office and

principal place of business in Boston, Massachusetts.

          3.           Basso is an individual whose last known residence is in Windham, New

Hampshire. Prior to her resignation, Basso worked for Santander in the northern suburbs of

Boston where a substantial part of the events giving rise to the claims in this case occurred.




4834-5152-3648, v. 1                                2
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 3 of 49



          4.           Lee is an individual whose last known residence is in Newburyport,

Massachusetts. Prior to his resignation, Lee worked for Santander in the northern suburbs of

Boston where a substantial part of the events giving rise to the claims in this case occurred.

                                            FACTUAL BACKGROUND

          4.           Santander Securities LLC offers retail securities brokerage, insurance and

investment advisory services through FINRA registered representatives who are also employees

of Santander Bank, N.A. designated as financial consultants.

          5.           Basso worked as licensed banker for Santander from 2006 until 2011 when she

began working as a Santander financial consultant until her resignation on January 17, 2020.

          6.           From on or about October 2004 until his resignation on January 17, 2020, Lee

worked as a financial consultant for Santander.

          7.           Basso and Lee worked together for Santander prior to their resignations in a

partnership pursuant to which they would share responsibilities for assigned clients and evenly

split the related commissions generated from such relationships.

          8.           Financial consultants like defendants are responsible for maintaining investment

account relationships with Santander’s clients.

          9.           Santander expends significant resources in marketing, training, compliance, and

other overhead expenses in order to obtain new client relationships and maintain existing ones.

          10.          Santander conducts repeat business with many of its clients by selling additional

financial products to suit the changing needs of those customers.

          11.          Most all of Santander’s investment and/or insurance client relationships are

generated from prospect lists derived from Santander’s retail bank data and from referrals by

members of the retail bank branch team, including licensed bankers. Such bank partners are

4834-5152-3648, v. 1                                3
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 4 of 49



employees at branch locations and regional offices of Santander. The face-to-face contact the

Santander bank partners (and not necessarily the financial consultants) have with Santander

customers is a significant aspect of business generation for Santander’s financial consultants.

          12.          Santander estimates that substantially all of the Santander client relationships for

which defendants were responsible were either assigned to them from existing Santander books

of business or the result of referrals from Santander bank partners.

          13.          Because of the sensitive nature of the financial information provided by clients

and the competitive nature of the retail securities brokerage, investment advisory and insurance

business, Santander takes numerous precautions to protect its trade secrets and confidential

business and client information.

          14.          Santander limits dissemination of such information to those employees who need

to know and takes numerous electronic and physical security measures to protect such

information, including requiring passwords which are periodically updated to access confidential

electronic material, and enforcing clean-desk and locked-file policies and procedures.

          15.          As an additional limitation on the dissemination of such information Santander

also requires employees, including defendants, to agree to nonsolicitation and nondisclosure

provisions as a condition of employment and as a condition of registration as an associated

person of FINRA member firm Santander Securities LLC.

          16.          Each employee of Santander is subject to its Santander US Code of Conduct (the

“Code of Conduct”). Defendants affirmatively acknowledged their agreement to be bound by

the Code of Conduct.




4834-5152-3648, v. 1                                 4
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 5 of 49



          17.          A true and accurate copy of Sections 2.8 and 2.10 of the Code of Conduct in

effect when they resigned (together with Basso’s and Lee’s acknowledgements to be bound by

its terms) are attached hereto as Exhibit A.

          18.          The Code of Conduct defines Santander assets to include, “All records of the

accounts of customers, and any other [Santander] records and books.” Ex. A, §2.8, p. 24. The

Code of Conduct states that Santander employees shall “[n]ot use [Santander] assets… for

personal or outside activities…” and shall “[r]eturn [Santander] assets when required or

requested (e.g., at termination or when you leave [Santander]).” Id. §2.8, pp. 25-26.

          19.          The Code of Conduct further provides:

                       You shall not disclose confidential information acquired while
                       serving as…[an employee of Santander]. It is essential that you
                       maintain this standard at all times. This confidentiality obligation
                       continues even after your professional relationship with
                       [Santander] terminates, whether voluntarily or involuntarily.

                       You shall not derive monetary gain or personal or professional
                       benefit from confidential information that you obtained only by
                       reason of your role with [Santander], whether such information
                       relates to [Santander], its customers, or anyone with whom
                       [Santander] has business relations.

Id. § 2.10.1, p. 32.

          20.          The Code of Conduct also states:

                       Our customers (both individuals and businesses) entrust us with
                       important and confidential information. [Santander] is legally
                       obliged under a number of regulations to protect the privacy of a
                       customer's personal information including 501(a) requirements of
                       the Gramm-Leach-Bliley Act. A violation of this trust is a serious
                       matter and can impact [Santander’s] reputation and have significant
                       legal and regulatory consequences.

                       It is imperative not to discuss or share a customer’s personal
                       information with anyone outside of [Santander] or with…other
                       [Santander employees] who do not have a business need to know
                       the information…

4834-5152-3648, v. 1                                5
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 6 of 49



                       Examples of information that must be kept confidential (except
                       when disclosure is authorized pursuant to this Code or [Santander’s
                       Privacy Policy] or is required by law) include: . . .

                          •   Customer account information (e.g., account numbers and
                              balances, information on a loan application, paycheck
                              amounts, overdrafts, deposits, withdrawals, name, and
                              addresses of [Santander] customers). . . ;

                          •   Information regarding individuals and companies that
                              conduct business with [Santander]….

Id. §2.10.4, pp. 33.

          21.          As a condition of their employment with Santander, and in order for defendants to

provide investment related services to Santander’s customers, each of Basso and Lee had to

become a registered representative of Santander Securities LLC and agree to be bound by the

terms of an employment agreement. Therefore, when they first became registered, they executed

a Registered Representative Agreement with Santander (the “Representative Agreement”)

evidencing how they were a registered representative of Santander Securities.

          22.          From time to time thereafter, Santander required its financial consultants to agree

to the terms of updated Representative Agreements as a condition of their continued at-will

employment with Santander.

          23.          In further consideration for the covenants in the updated Representative

Agreements, defendants continued their affiliation with a broker-dealer and investment adviser

as required for them to provide investment related services, and they received licensing and

compliance support, training, compensation, marketing, retail bank branch referrals and

prospecting on their behalves, access to confidential client and client prospect lists and

Santander’s office facilities, research and investment opportunities, facilities for executing,

processing and clearing transactions, and other good and valuable consideration.

4834-5152-3648, v. 1                                6
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 7 of 49



          24.          A true and accurate copy of the standard form Representative Agreement in

effect as of the date of their resignation, together with each defendant’s electronic signature

thereon, is attached hereto as Exhibit B.

          25.          As with the Code of Conduct, the Representative Agreement executed by each of

the defendants also contains prohibitions on the disclosure of Santander’s clients and their

business and account information. In particular, Section 8 provides:

                       a. In connection with your employment with SANTANDER you
                          will obtain or have access to certain proprietary, privileged or
                          other confidential information of SANTANDER’s clients or
                          customers, or leads, prospective clients or customers. It is
                          understood and agreed that the identities of and all information
                          concerning such customers and prospects, whether maintained
                          on a physical piece of paper (in original or copied form), stored
                          electronically on your computer, PDA, BlackBerry, mobile
                          phone or other device, or otherwise retained in your memory or
                          memorialized in any form whatsoever, are confidential
                          information, constitute a trade secret, and are the sole and
                          exclusive property of SANTANDER (“Confidential
                          Information”). Confidential Information also includes, but is not
                          limited to, business plans, strategies, products, services,
                          programs, systems, databases, methods of operation, financial
                          information, policies, procedures, or personnel information of
                          SANTANDER, as well as any non-public information disclosed
                          by a client or customer, potential client or customer, or other
                          third party which SANTANDER has agreed or is otherwise,
                          obligated to keep confidential, including, but not limited to,
                          financial information concerning such individual or entity. You
                          agree that Confidential Information is extremely valuable and
                          that SANTANDER takes all reasonable measures to maintain its
                          confidentiality and to guard its secrecy. This information is not
                          generally known outside of SANTANDER and within
                          SANTANDER this information is confidential and is used only
                          on a “need to know” basis. You acknowledge and agree that this
                          information is developed and acquired by great expenditures of
                          time, effort, and money and that it is unique and cannot be
                          lawfully duplicated or easily acquired.

                       b. In light of the highly competitive nature of the financial services
                          industry, you agree to hold all Confidential Information in
                          strictest confidence and to use such Confidential Information
4834-5152-3648, v. 1                                 7
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 8 of 49



                          only as necessary in the performance of your duties for
                          SANTANDER. Upon termination of your employment for any
                          reason, you will immediately return all Confidential
                          Information, relinquish access to, possession of and control
                          over, any such information in any form, and you agree never to
                          use or disclose such information even if retained in your
                          memory. You acknowledge and agree that this means that upon
                          termination of your employment you may not use client or
                          prospects lists you could otherwise recreate from your memory.

Ex. B., § 8, pp. 6-7.

          26.          With respect to the nonsolicitation of Santander’s customers, Section 9(b) of the

Representative Agreement mandates:

                       For a period of twelve (12) months following the termination of your
                       employment with SANTANDER for any reason, you agree that you
                       will not communicate, directly or indirectly in whatever form, with
                       any customer, client or potential client of SANTANDER whose
                       name became known to you as a direct or indirect result of your
                       employment with SANTANDER (whether you or such customer,
                       client or potential client first initiates contact) for the express or
                       implied purpose of inviting, encouraging or requesting such
                       customer, client or potential client: (i) to transfer their securities
                       brokerage, investment advisory, bank or insurance business to you
                       and/or your new employer; (ii) to open a new account or purchase a
                       new policy with you and/or your new employer; or (iii) to otherwise
                       discontinue or reduce such client’s existing business relationship
                       with SANTANDER or conduct securities brokerage, investment
                       advisory, bank or insurance business with someone other than
                       SANTANDER. You agree that the foregoing prohibition includes
                       any targeted mailing, telephone call, or other communication that is
                       made directly to one or more customers, clients, or potential clients
                       of SANTANDER.

Id., § 9(b), pp. 7-8.

          27.          The Representative Agreement also prohibits each defendant from recruiting any

employee of Santander, including the other defendant, to terminate his or her employment with

Santander, providing in Section 9(c):

          At all times during your employment with Santander, and for a period of twelve
          (12) months following termination of such employment for any reason, you agree

4834-5152-3648, v. 1                                 8
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 9 of 49



          not to encourage, recruit or solicit, either directly or indirectly, any employee or
          representative to terminate his or her employment with Santander, or to join you
          or any new firm employing you or in which you may become affiliated or
          registered, or to otherwise interfere with the relationship between Santander and
          any of its employees.

Id., § 9(c), p. 8.

          28.          The Representative Agreement also contains each defendant’s agreement to the

injunctive relief Santander seeks in this case. Id., § 9(d), p.8.

          29.          While not imposing undue hardships on defendants, the foregoing restrictions

protect Santander’s legitimate interest in proprietary information, as well as in protecting

customer privacy.

          30.          These covenants also preserve Santander’s interests in their long-term

relationships with customers and customer goodwill by protecting Santander from the deflection

of customers by former financial consultants by means of opportunities Santander gave them.

          31.          The covenants also allow defendants to compete anywhere so long as Santander

confidential information is not utilized and, for a period of twelve months, Santander’s

customers who became known to them during their Santander employment are not solicited.

          32.          Defendants would have an unfair competitive advantage if permitted to use such

institutional (as opposed to individual) goodwill against Santander. See, e.g. 15 U.S.C. §45(a)(1)

(declaring unfair methods of competition unlawful).

          33.          The covenants in the Representative Agreement and Code of Conduct also protect

Santander’s customers’ privacy, which Santander is bound to safeguard. See, e.g., 15 U.S.C. §

6801 et seq. (Gramm-Leach-Bliley Act) (the Federal Government, in recognizing the importance

of maintaining and preserving financial information enacted the Gramm-Leach-Bliley Act,




4834-5152-3648, v. 1                                9
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 10 of 49



which sets minimum requirements for protecting client privacy); 17 CFR Part 248 (Regulation S-

P); see also M.G.L. c. 93H (data breach statute).

          34.          Santander’s customers depend on Santander to keep their financial affairs

confidential and to the extent former Santander financial consultants improperly use that

information it also adversely impacts the business reputation of Santander.

          35.          The identity of Santander’s clients is not publicly available, and Santander goes to

significant lengths to protect its clients’ privacy and its proprietary client list.

          36.          The covenants in the Representative Agreement and Code of Conduct provide

Santander with a means of ensuring that its current and former financial consultants preserve the

confidentiality of customer information.

          37.          On January 17, 2020 (i.e., the Friday before the Martin Luther King bank and

stock market holiday) at shortly after 1:00 p.m., each of the defendants sent a blank cover email

to their Santander manager, Daniel Fitzmaurice, to which they attached a short letter stating their

resignation from Santander.

          38.          Each defendants’ resignation letter was based on the same form and included a

request that Santander provide a telephone number set forth in the letter to those Santander

clients who requested to contact such defendant.

          39.          When Mr. Fitzmaurice called the telephone numbers after receiving the

resignation letters, the voicemail greeting he heard still included the standard disclaimer

statements Santander instructs its financial consultants to use on such greetings. On information

and belief, the telephone numbers were for defendants’ personal cell phones.




4834-5152-3648, v. 1                                10
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 11 of 49



          40.          Santander had a policy that its financial consultants, including defendants, not use

personal cell phones for Santander business; instead, Santander had issued each defendant a

business cell phone.

          41.          By using their personal cell phones to conduct Santander business in violation of

Santander policies, defendants would have saved confidential Santander client contact

information on those devices.

          42.          On information and belief each, each defendant retained confidential Santander

information on his or her personal cell phone prior to resigning.

          43.          The resignation letters did not identify the defendants’ new firm. However,

according to their publicly available FINRA BrokerCheck Reports, defendants resigned from

Santander in order to join the financial services firm, Patriot Financial Group (“Patriot”).

          44.          Patriot is an independent investment advisor registered with the SEC, and it offers

securities through an affiliation with FINRA registered broker-dealer, Securities America.

          45.          Patriot is a direct competitor of Santander in the region defendants formerly

serviced for Santander.

          46.          Custodial and back office support are provided to Patriot by TD Ameritrade

Institutional which markets its ability to assist advisors, like defendants, transition their client

relationships using its “Business Transition Services” team.

          47.          According to the Guidebook, Becoming an independent RIA available for

download on TD Ameritrade Institutional’s website 1:

          Depending on where you work today, you could violate your employment
          agreement and introduce unwanted risk by making a communication misstep. It
          is always advisable to contact legal counsel before discussing a transition plan
1
  “Becoming an Independent RIA,” TD Ameritrade Institutional, accessed January 21, 2020:
https://www.tdainstitutional.com/content/dam/institutional/resources/561311_Mover-
Program_Guidebook_FINAL.pdf (37).
4834-5152-3648, v. 1                                11
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 12 of 49



          (either verbally or in writing) with your clients. . . . As part of your preparation,
          you will pick the day you want to resign from your existing firm and start your
          independent advisory business. Through your transition planning process, you
          should be able to immediately contact clients and initiate transfers the day of
          your resignation.

(Emphasis added).

          48.          On information and belief, defendants continue to work in partnership to service

clients for their new firm, as they had at Santander. Defendants have also formed an entity,

Hayden Financial Group LLC, of which they are the only managers, having a principal place of

business in Middleton, Massachusetts. The entity was legally formed with the Secretary of the

Commonwealth of Massachusetts less than hour after defendants sent their resignation letters to

Santander.

          49.          Defendants production for Santander in the few months prior to their resignations

declined significantly over the year prior.

          50.          Defendants used Santander’s proprietary customer lists and other confidential

information to contact Santander customers in order to solicit their investment services business

in violation of their obligations under the Representative Agreement and Code of Conduct.

          51.          Notwithstanding their express agreement to not make targeted telephone calls

directly to Santander clients, defendants called Santander clients for the express or implied

purpose of inviting, encouraging or requesting them to transfer their brokerage, investment

advisory, and/or insurance business to them and Patriot.




4834-5152-3648, v. 1                               12
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 13 of 49



          52.          Santander client with the initials “ZZ” 2 told Santander that Lee and Basso called

him together shortly following their resignations to tell him they resigned from Santander to join

another firm and to invite him to transfer his investments to them at their new firm.

          53.          After receiving the call from defendants, ZZ explained to Santander how he

visited the Santander bank branch in Wilmington Saturday morning because he wanted to make

sure that his investments were still safe at Santander.

          54.          Santander assigned ZZ’s client relationship to defendants in or around January

2017 when the financial consultant formerly assigned the relationship left Santander.

          55.          During their tenure at Santander, defendants had a practice of calling Santander

clients together, as they did with ZZ, where Lee initiated the calls and announced to the client

that he was there with Basso. On information and belief, defendants utilized the same practice of

calling together in their post-resignation solicitation of Santander clients.

          56.          Santander client with the initials “JKS” told Santander that he was already aware

of defendants’ resignation when Santander called him the day after they resigned (i.e., Saturday,

January 18th) to tell him that defendants had left the firm. JKS relayed how he already received a

call from Lee who asked JKS to transfer his accounts to defendants at their new firm. JKS told

Santander that he would transfer his investments to defendants.

          57.          Santander client with the initials “CY” told Santander that he received a call from

Lee but that he wasn’t sure yet what he would do with his investments, although he

acknowledged he would “disappoint someone” with whatever decision he made.




2
  In order to protect the privacy of Santander’s customers, such customers are identified herein only by their initials.
Santander will disclose their full identities on an in camera basis and/or upon entry of an appropriate protective
order.
4834-5152-3648, v. 1                                  13
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 14 of 49



          58.          Santander client with the initials “ML” relayed to Santander that she had received

a call from Lee the day after he resigned during which he asked her to transfer her investments to

defendants at their new firm. ML commented to Santander how she was surprised that

defendants were working over the weekend.

          59.          Santander client with the initials “GC” told Santander that he “heard through the

grapevine this [January 18th] weekend” that defendants had left Santander. On information and

belief, GC received a call from defendants during which they solicited his investment and/or

insurance business.

          60.          Santander client with the initials “PL” indicated to Santander how he received a

call from defendants over the weekend and they want him to move his investments with them to

their new firm. PL relayed how defendants assured him that all of his investments can move

over to their new firm and explained how their new firm was affiliated with TD Ameritrade. PL

told Santander he had not decided whether he would transfer his investment accounts to

defendants.

          61.          Santander client with the initials “JP” told Santander on January 21st that he had

received a call from Lee about an hour earlier and that defendants wanted him to transfer his

accounts to them at their new firm. JP indicated that he did not want to transfer because given

how he was over eighty years old it was too much for him to go through a switch.

          62.          Santander client with the initials “JS” told Santander that he received a call from

Lee on January 21st but that he planned to keep his relationship with Santander.

          63.          Santander client with the initials “SC” said to Santander that he received a call

from defendants over the January 18th weekend and that he would be transferring his 401(k)




4834-5152-3648, v. 1                                14
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 15 of 49



rollover to them at their new firm. SC stated that he would keep his retail bank accounts at

Santander.

          64.          Santander client with the initials “FS” visited a Santander branch on January 21st

and asked to see Lee because she had missed a call from him over the weekend. On information

and belief, the call to FS was, like the other calls, for purposes of encouraging FS to transfer her

investments to defendants at their new firm.

          65.          In addition to economic harm, the defendants’ misappropriation of confidential

Santander customer information and wrongful solicitation of Santander customers has harmed

Santander’s relationship with those customers specifically and its business reputation generally.

                                                  COUNT I
                                              Breach of Contract

          66.          Plaintiffs repeat and reallege the allegations of paragraphs 1-65 above.

          67.          Defendants have deliberately breached their obligations to Santander under the

Representative Agreement and the Code of Conduct by, among other things, misappropriating

and utilizing Santander’s confidential and trade secret information to improperly solicit

Santander clients.

          68.          In addition, defendants have caused plaintiffs damages in an amount to be

determined in the FINRA arbitration proceeding.

                                                 COUNT II
                                           Breach of Fiduciary Duty

          69.          Plaintiffs repeat and reallege the allegations of paragraphs 1-68 above.

          70.          At all times during their employment, defendants owed plaintiffs a fiduciary duty

of complete loyalty and fidelity to plaintiffs’ interests, were obligated to act solely and




4834-5152-3648, v. 1                                15
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 16 of 49



exclusively in plaintiffs’ best interests, and were prohibited from acting in a manner contrary to

plaintiffs’ legitimate business interests.

          71.          Defendants breached their fiduciary duties and obligations to plaintiffs by (a)

misappropriating plaintiffs’ confidential client lists (which they must have used to contact

Santander clients), intending to use those lists for his personal gain, and (b) upon information

and belief, while still employed by Santander, arranging for the solicitation of Santander

customers to transfer their accounts to their new firm.

          72.          As a direct and proximate result of defendants’ breach of their fiduciary duties,

plaintiffs have suffered and will continue to suffer irreparable injury and financial losses.

                                           COUNT III
                  Misappropriation of Trade Secrets and Confidential Information

          73.          Plaintiffs repeat and reallege the allegations of paragraphs 1-72 above.

          74.          Plaintiffs have protectable confidential information in their client names, contact

information, and data, including suitability information, investments and investment histories,

financial plans, and financial goal information, prospective client names, addresses, and data,

and know-how concerning methods of operation, client lists and other financial information.

          75.          Plaintiffs derive economic value from this confidential information, due to it not

being generally known to other persons who could obtain economic value from its disclosure or

use.

          76.          Plaintiffs have made efforts that are reasonable under the circumstances to

maintain the secrecy of such information.

          77.          Defendants are using this information to compete with plaintiffs and to injure

plaintiffs’ relationships with their clients.



4834-5152-3648, v. 1                                16
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 17 of 49



          78.          The disclosure and use of such information constitutes a misappropriation of trade

secrets in violation of common law and Mass. Gen. L. c. 93 §42 et seq. (Uniform Trade Secret

Act).

          79.          Defendant have caused plaintiffs damages from the misappropriation and use of

their confidential information in an amount to be determined in the FINRA arbitration

proceeding.

                                                   COUNT IV
                                                Unfair Competition

          80.          Plaintiffs repeat and reallege the allegations contained in paragraphs 1-79 above.

          81.          Defendants’ conduct described above constitutes unfair competition in violation

of common law and Mass. Gen. L. 93A.

          82.          As a direct and proximate result of the acts and course of conduct of defendants

described above, plaintiffs have suffered and will continue to suffer irreparable injury and

financial harm.

                                                COUNT V
                         Violation of Defend Trade Secrets Act, 18 U.S.C. § 1836(b)

          83.          Plaintiffs repeat and reallege the allegations contained in paragraphs 1-82 above.

          84.          Plaintiffs’ client list and the financial information/status of those clients is a trade

secret under the Defend Trade Secrets Act, 18 U.S.C. § 1839(3) because it represents a form of

business and financial information which Santander has taken reasonable measures to keep

secret, and it derives independent economic value, actual or potential, from not being generally

known to, and not being readily ascertainable through proper means by, another person who can

obtain economic value from the disclosure or use of the information.

          85.          Defendants misappropriated plaintiffs’ trade secret client list by improper means.


4834-5152-3648, v. 1                                  17
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 18 of 49



          86.          Plaintiffs’ trade secret list is related to its brokerage, investment advisory and

insurance services used in, or intended for use in, interstate commerce.

          87.          Defendants’ misappropriation of plaintiffs’ client list was willful and malicious.

Plaintiffs are entitled to injunctive relief to prevent defendant’s continued misappropriation and

damages, including exemplary damages, under the Defend Trade Secrets Act, 18 U.S.C.

§1836(b)(3).

                                            PRAYER FOR RELIEF

          WHEREFORE, plaintiffs Santander Securities LLC and Santander Bank, N.A. respectfully

request that this Court grant the following injunctive relief pending a final decision by FINRA on

permanent injunctive relief and damages:

          1.           Restrain defendants, through the period ending January 17, 2021, from

communicating directly or indirectly in whatever form, with any customer, client or potential

client of Santander whose identity became known to them as a direct or indirect result of their

employment with Santander (regardless of whether any defendant or any such customer, client or

potential client first initiates/ed contact) for the purpose of inviting, encouraging, or requesting

such customer, client or potential client: (i) to transfer their securities brokerage, investment

advisory, bank or insurance business to them and/or their current firm; (ii) to open a new account

or purchase a new policy with them and/or their current firm; and/or (iii) to otherwise

discontinue or reduce such client’s existing business relationship with Santander or conduct

securities brokerage, investment advisory, bank or insurance business with someone other than

Santander;

          2.           Compel defendants to return to Santander immediately all confidential

information of Santander or Santander’s clients or customers, or leads, prospective clients or


4834-5152-3648, v. 1                                 18
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 19 of 49



customers, in their possession, custody or control including, but not limited to, customer

information, lists and records, business plans, strategies, products, services, programs, systems,

databases, methods of operation, financial information, policies, procedures or personnel

information of Santander, as well as any non-public information disclosed by a client or

customer, potential client or customer, or third party which Santander has agreed or is otherwise

obligated to keep confidential, whether original, copied, duplicated, reproduced, computerized,

handwritten, created from memory, compiled, or stored in any way whatsoever including

electronically stored information;

          3.           Restrain defendants from misappropriating, disseminating, disclosing, copying or

using, in whole or part, any of plaintiffs’ confidential information or trade secrets, including

customer lists and account information in whatever form or format;

          4.           Restrain defendants from misappropriating, disseminating, disclosing, copying or

using, in whole or part, any documents or information relating in any way to Santander’s

business that defendants obtained directly or indirectly through their employment with

Santander;

          5.           Restrain defendants from destroying, erasing, disposing of, or otherwise making

unavailable for further proceedings in this matter, or in any arbitration proceeding between the

parties, any records or documents (including data or information maintained in electronic format

or on computer media) in any of their possession, custody or control, which were obtained from

or contain information derived from Santander’s records, which pertain to Santander’s customers

that defendants either served or whose names became known to them as a result of their

employment with Santander, or which relate to any of the events alleged in this verified

complaint; and

4834-5152-3648, v. 1                               19
                Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 20 of 49




          6.           Award plaintiffs such other and further relief as the Court deems just, proper, and

equitable.


                                                     Respectfully submitted,

                                                     Plaintiffs,
                                                     Santander Securities LLC
                                                     and Santander Bank, N.A.
                                                     By their attorney,


                                                     /s/ David M. Belcher
                                                     David M. Belcher, BBO# 636680
                                                     BELCHER FITZGERALD LLP
                                                     Two Oliver Street, Suite 302
                                                     Boston, MA 02110
                                                     dbelcher@belcherfitzgerald.com
Dated: January 22, 2020                              p(617) 368-6890; f(617)368-6890




4834-5152-3648, v. 1                                20
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 21 of 49



                        EXHIBIT A
               Code of Conduct - §§2.8 and 2.10
Case
  Case
     1:19-cv-12418-LTS
       1:20-cv-10132 Document
                       Document
                              1 1Filed
                                    Filed
                                        01/22/20
                                          11/26/19Page
                                                    Page
                                                       2221
                                                          of of
                                                             4943




          Santander US




            CODE OF CONDUCT




                        Classification: INTERNAL
                                                                    | Page 1
             Case
               Case
                  1:19-cv-12418-LTS
                    1:20-cv-10132 Document
                                    Document
                                           1 1Filed
                                                 Filed
                                                     01/22/20
                                                       11/26/19Page
                                                                 Page
                                                                    2322
                                                                       of of
                                                                          4943

                                                                Santander US Code of Conduct

Date Last Approved: 01-24-2019                                                            Version Number    5.0


official activity or positions of Santander US may become blurred. The massive reach of social networks
means this can generate operational, legal and other risks, especially reputational risk. Therefore, all
Employees are personally responsible for the content they post online in a personal capacity. You should
be mindful that your social media activity, even if done off premises and while off-duty, could affect
Santander’s legitimate business interests. Consequently, you should always treat social networking sites
and activities as if they were publicly accessible and be cognizant of appropriate conduct when engaging
in social media activity that identifies an affiliation with Santander or relates in any way to Santander
business, Employees, customers, suppliers, or competitors. You should not engage in social media activity
on behalf of Santander US, whether on your own personal media or on Santander sponsored media,
unless expressly authorized to do so by Santander’s Corporate Marketing Social Media Team.

   2.7.2.1 Social Media Activity
Social media activity includes all types of postings on the Internet, including but not limited to, social
networking sites (such as, Facebook©, or LinkedIn©); blogs and other on-line journals and diaries; bulletin
boards and chat rooms; microblogging, such as Twitter©; and the posting of video on YouTube© and
other similar media. You must comply with the guidelines set forth in the Team Member Handbook
whenever social media activity identifies you as a Santander Team Member or relates in any way to
Santander business, employees, customers, suppliers, or competitors. You should refrain from
defamatory and discriminatory comments, insults and any other comment that could be interpreted as
harassment or intimidation, incitement to hatred or abusive to another person; obscene language or
inappropriate images.

           2.7.2.2 Messaging Applications
Channels of communication, which could include the sending of text messages and voice calls, as well as
video calls, and other media and documents through social media or mobile applications (i.e. WhatsApp)
must be approved by your Compliance function prior to usage for any business purposes.

2.8       Santander US Assets: Use of Corporate Assets
You must use Santander US assets for legitimate Santander US business only. You also must safeguard
Santander US assets against cyber-related risk, theft, loss, damage, waste or abuse. Although you have a
responsibility to safeguard Santander US property, at no time should you ever put yourself or others at
risk to do so.

Corporate assets include:

          Physical assets, such as office furnishings, equipment, supplies, and fixtures, whether leased or
           owned by Santander US;

          All records of the accounts of customers, and any other Santander US records and books (e.g.,
           internal finance and accounting records, merger/acquisition plans and product/service
           development plans);

                                             Classification: INTERNAL
                                                                                                       | Page 24
            Case
              Case
                 1:19-cv-12418-LTS
                   1:20-cv-10132 Document
                                   Document
                                          1 1Filed
                                                Filed
                                                    01/22/20
                                                      11/26/19Page
                                                                Page
                                                                   2423
                                                                      of of
                                                                         4943

                                                               Santander US Code of Conduct

Date Last Approved: 01-24-2019                                                          Version Number     5.0


         Technological assets, such as computer hardware, software and information systems;

         Intellectual property, such as copyrights, service marks, trademarks, patents, information about
          products, services, systems, courses, policies, manuals, programs, projects, and procedures,
          videos, surveys, reports, studies, marketing materials and, in general, all know-how, projects,
          and work developed for or created by Santander US or created by third parties for Santander
          US;

         Financial assets, such as cash, securities and credit cards; and

         The Santander US name, brand, image and all customer relationships as well as data obtained as
          a result of those relationships.

Use of the Assets of Santander US

You are allowed to reasonably use Santander US communications devices, such as internet, e-mail and
telephone, for responsible personal use. Responsible personal use means that your use of Santander US
assets must not interfere with the needs of the business, encumber Santander US assets, and/or
negatively impact or disturb your work or the work of other Employees.

Information that you create, send, receive, download, or store on Santander US electronic or telephonic
equipment is Santander US property. Santander US reserves the right to monitor, review, access, record,
and disclose data as appropriate and subject to applicable laws and regulations.

You shall:

         Refrain from using Santander US assets in any way that would violate applicable laws or internal
          policies, such as use or sale of controlled substances, harassment, transmission of sexually
          explicit material, or gambling.

         Ensure that any spending of Santander US funds is authorized and for proper business purposes.

         Return Santander US assets when required or requested (e.g., at termination or when you leave
          Santander US).

         Limit use of your Santander US e-mail address to registration on professional or industry
          websites, and not use it to register elsewhere.

         Not use the Santander image, name, or brand other than for appropriate, professional use.

         Not send, forward or transmit Santander US information to an external e-mail address, website,
          or similar platform without authorization (including from the information owner if appropriate),
          a non-disclosure agreement or an equivalent protective mechanism is in place, and proper
          precautionary measures have been taken (i.e., encryption or data classification label). For

                                            Classification: INTERNAL
                                                                                                      | Page 25
             Case
               Case
                  1:19-cv-12418-LTS
                    1:20-cv-10132 Document
                                    Document
                                           1 1Filed
                                                 Filed
                                                     01/22/20
                                                       11/26/19Page
                                                                 Page
                                                                    2524
                                                                       of of
                                                                          4943

                                                               Santander US Code of Conduct

Date Last Approved: 01-24-2019                                                            Version Number    5.0


           further information, please refer to the SHUSA Acceptable Use Standard and Santander US Data
           and Information Protection Standard.

          Not send, forward or transmit Santander US information to your personal e-mail account,
           personal messaging application, or similar platform for any reason.

          Not use Santander US assets – including, but not limited to, office supplies, space, and work
           hours – for personal or outside activities, unless they are approved charitable or philanthropic
           activities within Santander US policy parameters.

Travel, Entertainment, and Business Expense

You must exercise reasonable judgment with regard to all business expenditures and comply with the
contents of the Santander US Travel and Entertainment Policy as well as any standards and procedures
developed by your Subsidiary. Supervisory approval is required in certain circumstances prior to booking
business travel arrangements or organizing customer entertainment.

Failure to submit expense reports timely may result in denial of payment. Falsification of expense reports
may result in disciplinary action up to and including termination of employment.

Violations of your expense policy will be brought to your attention and the attention of your direct
manager. Repeat offenses will be escalated to HR and may result in disciplinary action, up to and including
termination of employment.

Purchase or Sale of Assets or Services to Santander US

Other than pre-approved employee benefits, you shall enjoy no advantage over the general public in the
purchase or sale of any assets or services offered to the public including, but not limited to, Santander US
properties, real estate, securities, or any other real or personal property. The terms and conditions of
these types of transactions with Employees shall not be less favorable to Santander US than those offered
to or by independent third parties. Services and assets shall be sold or purchased in accordance with
normal business practices.

2.9       Financial Crime Prevention and Detection
This section provides guidance on your responsibilities with respect to a number of financial crimes. In
many cases, references are made to other, more detailed policies that you are required to read and
understand; all policies can be found on policyIQ.

                Anti-Money Laundering
All Subsidiaries and their Employee and Directors must comply with anti-money laundering (“AML”) and
counter-terrorism financing (“CTF”) laws and regulations, and guard against the use of Santander US
products and services for money laundering, terrorist financing, or other illegal activity. Accordingly,


                                            Classification: INTERNAL
                                                                                                       | Page 26
            Case
              Case
                 1:19-cv-12418-LTS
                   1:20-cv-10132 Document
                                   Document
                                          1 1Filed
                                                Filed
                                                    01/22/20
                                                      11/26/19Page
                                                                Page
                                                                   2625
                                                                      of of
                                                                         4943

                                                              Santander US Code of Conduct

Date Last Approved: 01-24-2019                                                           Version Number    5.0


Operations, Operational Risk and Legal and Corporate Affairs). Santander has reviewed its policies,
procedures and controls to ensure that these principles are covered. A formal internal attestation has
been executed by the CEO, head of the business and each principal owner from each functional area, to
ensure Santander US’ compliance with the Global Code. If you have questions concerning the Global Code,
consult with your Compliance function.

2.10 Privacy/ Confidentiality/ Information Security
Confidential information is information obtained (or derived) from non-public sources where a
contractual or other expectation of privacy and/or confidentiality exists, including information considered
proprietary. Disclosure of this information to unauthorized parties is considered a significant risk which
could result, directly or indirectly, in adverse financial, reputational, regulatory and/or legal
consequences. For more information on Santander US data and information classification including
confidential information, please refer to the Santander US Data and Information Protection Standard. If
you suspect a breach or violation as it relates to privacy please contact SHUSA Compliance.

                  Confidential Information Acquired While Serving as a Santander US Director,
                  Officer, or Employee
You shall not disclose confidential information acquired while serving as a Director, officer, or Employee
of Santander US. It is essential that you maintain this standard at all times. This confidentiality obligation
continues even after your professional relationship with Santander US terminates, whether voluntarily or
involuntarily.

You shall not derive monetary gain or personal or professional benefit from confidential information that
you obtained only by reason of your role with Santander US, whether such information relates to
Santander US, its customers, or anyone with whom Santander US has business relations.

                  Confidential Information Acquired From a Previous Employer or Role
Employees must not bring, disseminate, or share (including via training or communications) confidential
or proprietary information belonging to a previous employer or anyone else, to Santander US. This
includes information or documentation in all formats, whether written, digital, e-mail or otherwise.

                  Confidential Supervisory Information (“CSI”)
Regulators have supervisory authority over Santander US entities. Non-public, confidential information
and documents prepared by, on behalf of, or for the use of regulators must be kept confidential, not to
be disseminated to the public and are subject to rules regarding the permissibility of sharing such
documents. Such documents and the information contained therein constitutes Confidential Supervisory
Information (“CSI”).

It is critical that all Santander US Employees know that disclosure of CSI is generally prohibited and
understand what to do when they come in contact with CSI. Specific questions about how to handle CSI

                                           Classification: INTERNAL
                                                                                                      | Page 32
            Case
              Case
                 1:19-cv-12418-LTS
                   1:20-cv-10132 Document
                                   Document
                                          1 1Filed
                                                Filed
                                                    01/22/20
                                                      11/26/19Page
                                                                Page
                                                                   2726
                                                                      of of
                                                                         4943

                                                               Santander US Code of Conduct

Date Last Approved: 01-24-2019                                                           Version Number    5.0


should be directed to the SHUSA Compliance and/or the Legal and Corporate Affairs Department. For
more information, including a review of definitions Santander’s various regulators use for CSI, please refer
to the Santander US Control of MNPI and CSI Policy.

                  Privacy and Safeguarding
Our customers (both individuals and businesses) entrust us with important and confidential information.
Santander US is legally obliged under a number of regulations to protect the privacy of a customer's
personal information including 501(a) requirements of the Gramm-Leach-Bliley Act. A violation of this
trust is a serious matter and can impact Santander US’ reputation and have significant legal and regulatory
consequences.

It is imperative not to discuss or share a customer’s personal information with anyone outside of
Santander US or with Directors or other Employees who do not have a business need to know the
information, nor in public areas where information may be overheard. When discussing Santander
information on a conference call, always identify all participants on the call. It is an express violation of
this Code to obtain confidential customer or Director or Employee information for personal interest or
curiosity.

Examples of information that must be kept confidential (except when disclosure is authorized pursuant
to this Code or SHUSA Privacy Policy or is required by law) include:

         Information classified as Secret, if disclosed to unauthorized parties, could materially compromise
          integrity, business secrets, and market positions, jeopardize important interests, or that would
          result, directly or indirectly, in serious adverse financial, reputational, or regulatory
          consequences. Data and information intended for internal use only on a strict “need-to-know”
          basis, authorized for only a small collection of individuals. For more information please refer to
          the Santander US Data & Information Protection Standard.

         Customer account information (e.g., account numbers and balances, information on a loan
          application, paycheck amounts, overdrafts, deposits, withdrawals, names, and addresses of
          Santander US customers). Such information should only be discussed using discretion with the
          signer(s) on the account or the loan applicant(s);

         Any information concerning Directors or Employees (including compensation, evaluations, leaves
          of absence, and medical examinations);

         Details of Santander US security measures (e.g., opening/closing procedures, alarm/camera
          systems, cash drawer limits, etc.); and

         Information regarding individuals and companies that conduct business with Santander US.




                                            Classification: INTERNAL
                                                                                                      | Page 33
            Case
              Case
                 1:19-cv-12418-LTS
                   1:20-cv-10132 Document
                                   Document
                                          1 1Filed
                                                Filed
                                                    01/22/20
                                                      11/26/19Page
                                                                Page
                                                                   2827
                                                                      of of
                                                                         4943

                                                              Santander US Code of Conduct

Date Last Approved: 01-24-2019                                                         Version Number    5.0


However, this obligation does not prevent you from reporting to the government or regulators conduct
that you believe to be a violation of law. For more information, please refer to the SHUSA Privacy Policy.
When unsure whether to share information with parties seeking Santander US information, contact your
direct manager for confirmation.

                  Information Security
You may not install unauthorized software, applications, hardware or storage devices on Santander US-
issued computers or mobile devices. The use of removable media devices, such as USBs, is prohibited;
temporary exceptions may be obtained based on critical business need and must be approved by the
designated Technology Risk Management team and Chief Information Security Officer (“CISO”). These
exceptions require Santander US information stored on the device to be encrypted. Lastly, you should not
access Santander US networks through unauthorized applications or devices or unsecured networks.

You must:

         Be prudent when opening e-mail attachments from unknown or suspicious senders, report
          suspicious emails to Information Security and must not download their content onto Santander
          US devices;

         Protect your system passwords and personal IDs, immediately change your password and report
          your concern if you believe someone may have your password, and not share the information
          with other Employees, Directors, Supervisors, or others outside of Santander US;

         Never read the emails of other employees without their permission nor manipulate, falsify or
          use email accounts assigned to other users;

         Notify the sender of internal emails for which you are not the intended user and delete the
          email as soon as possible;

         Ensure the physical security of information or hardware that is assigned to you; and

         Never record calls unless approved by management to satisfy business or regulatory
          requirements.

Report any suspected or actual breaches of Santander’s information or IT systems, abuse of IT resources,
or violations of the above Information Security requirements to the Information Security department. For
more information please refer to the Santander US Information Security Policy and Standards.

2.11 Recordkeeping
Accuracy and Preservation of Records: Misleading/ Withholding Official Records




                                           Classification: INTERNAL
                                                                                                    | Page 34
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 29 of 49



Completed
Respondent: Alyson Basso
Address: 300 Andover Street, Peabody, MA 01960
Phone: 9787503694
Email: Alyson.Basso@santanderinvestments.com
Date Completed: 12/26/2019 - 1:37 PM
                                 2019 Annual Compliance Questionnaire

2019 Annual Compliance Questionnaire

1. Which of the following categories apply to you? If you are unsure, please contact Compliance at
complianceadmin@santanderinvestments.com.
   Financial Consultant
 U4 Form Updates
1.1. Do you understand that as a registered representative ("RR") of SSLLC you are obligated to maintain and update as
necessary the information contained on your Form U4? Further, that such updates must be reported to the Firm promptly,
but within 30 days of the change occurring?
   Yes
1.2. Do you understand that you are able to access the information contained on your Form U4 on the RegEd Xchange
system?
   Yes
1.3. Is the personal information contained on your Form U4 accurate and current? Such information includes, but is not
limited to, your home address, name, and other like information?
   Yes
1.4. Do you understand that SSLLC defines a customer complaint as any verbal or written statement of grievance made by
a customer or a party acting on a customer’s behalf regarding the actions taken in connection with the solicitation and/or
execution of any transaction, servicing of the customer’s account or the handling or movement of the customer funds?

Complaints must be immediately reported both to your Market Director/Supervisory Director and to Compliance.
Complaints are submitted to Compliance by emailing a copy to complaints@santanderinvestments.com.
   Yes
1.5. Are you presently named in any customer complaint, arbitration, or lawsuit, or have you received a complaint that has
not yet been reported to the Firm?
   No
1.6. Within the past year, have you been involved in any type of regulatory inquiry or investigation, or has the SEC, FINRA,
any exchange, or state regulatory body, or insurance commission contacted and/or sanctioned you?
   No
1.7. Within the past year, have you been involved in any investment-related civil litigation, arbitration or administrative
proceeding?
   No
1.8. Have you entered into a “compromise with creditors” or filed for or been subject to an involuntary bankruptcy in the
past 10 years? A “compromise with creditors” occurs when an individual enters into an agreement with a creditor to
pay less than the full principal amount owed to satisfy an outstanding debt.

 FINRA requires that RRs who have entered into a “compromise with a creditor” or bankruptcy, whether
personally or as a control person for an organization, within the past 10 years answer “yes” to question 14K
on their Form U-4.
   No
1.9. During your affiliation with SSLLC, have you had an open lien or unsatisfied judgement? A lien gives a creditor or tax
authority the right to take possession of an individual’s property in cases where the individual is unable to make payments
they are either contractually or legally obligated to make. A judgement is a court order in which the losing party provides
monetary damages to the winning party.

 FINRA requires that RRs report open liens and unsatisfied judgements by answering “yes” to question 14M
on Form U-4.
   No
                  Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 30 of 49
1.43. Have you acted or do you currently act as a trustee or custodian of any account, money, securities, or stock powers
for any customers?
   No
1.44. Do you have any accounts where you accept orders from someone other than the principal owner or person without
written designated authority for the account?
   No
1.45. Do you ensure that all customer funds or securities you receive are deposited no later than by noon time the
business day following the receipt of the funds?
   Yes
1.46. As required by Firm policy, do you record receipt of each check and stock/bond certificate on the Check
Received/Return Log?
   Yes
1.47. Do you ensure that initial payments or premiums are only made by a check payable to Pershing or the product
vendor?
   Yes
1.48. Do you obtain switch letters from clients in connection with a switch of one mutual fund (including closed end mutual
funds) to another (excluding internal changes in the same family of funds)?
   Yes
1.49. Do you provide copies of all documents signed by a customer to that customer for their records?
   Yes
 Policies and Procedures
1.50. Do you have on-line access to the FINRA Manual and MSRB Manual?
   Yes
1.51. Do you certify that you have received, understand, and agree to abide by all policies, procedures and requirements
contained in the Code of Conduct, Registered Representative Sales Manual, AML Manual, registered representative
agreement and the Firm’s compensation plan?
   Yes
 Communications with the Public
1.52. Do you understand that SSLLC’s Social Media policy limits its Financial Consultants to static, Compliance approved
LinkedIn Profiles? Further, the policy prohibits the use of any other social media site (e.g. Facebook, Twitter, etc.) and all
interactivity related to the business of the Firm.
   Yes
1.53. Do you currently have a LinkedIn profile that you use for business purposes or to otherwise hold out your role with
SSLLC?
   No
1.54. Other than LinkedIn, are you using the Internet or other social media for advertising or soliciting business?
   No
1.55. Do you understand that advertising must be first approved in writing by the Firm's Compliance Department prior to
use?
   Yes
1.56. Do you understand the Firm’s communication standards state that when communicating with a client or prospect,
you must be cognizant of the Firm’s Communications Content Standards, which include requirements for demonstrating:

        Principals of fair dealing and good faith
        Fair and balanced communications
        No willful omission of material facts
        No false, exaggerated, unwarranted or promissory claims
        Clear and not misleading disclosures regarding risks and potential benefits of a product or service
        Considerations related to the nature of the audience
        No predicting or projecting performance, implying that past performance will recur or make exaggerated claims,
        opinion or forecasts
        A recommendation must have a reasonable basis
        Not using customer testimonials in any fashion
   Yes
1.57. Are you using business cards, letterhead and an email signature that have received written approval from the Firm's
Compliance Department?
   Yes
                 Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 31 of 49



Completed
Respondent: Jonathan Lee
Address: 300 Andover Street, Peabody, MA 01960
Phone: 9787740742
Email: Jonathan.Lee@santanderinvestments.com
Date Completed: 12/26/2019 - 1:07 PM
                                 2019 Annual Compliance Questionnaire

2019 Annual Compliance Questionnaire

1. Which of the following categories apply to you? If you are unsure, please contact Compliance at
complianceadmin@santanderinvestments.com.
   Financial Consultant
 U4 Form Updates
1.1. Do you understand that as a registered representative ("RR") of SSLLC you are obligated to maintain and update as
necessary the information contained on your Form U4? Further, that such updates must be reported to the Firm promptly,
but within 30 days of the change occurring?
   Yes
1.2. Do you understand that you are able to access the information contained on your Form U4 on the RegEd Xchange
system?
   Yes
1.3. Is the personal information contained on your Form U4 accurate and current? Such information includes, but is not
limited to, your home address, name, and other like information?
   Yes
1.4. Do you understand that SSLLC defines a customer complaint as any verbal or written statement of grievance made by
a customer or a party acting on a customer’s behalf regarding the actions taken in connection with the solicitation and/or
execution of any transaction, servicing of the customer’s account or the handling or movement of the customer funds?

Complaints must be immediately reported both to your Market Director/Supervisory Director and to Compliance.
Complaints are submitted to Compliance by emailing a copy to complaints@santanderinvestments.com.
   Yes
1.5. Are you presently named in any customer complaint, arbitration, or lawsuit, or have you received a complaint that has
not yet been reported to the Firm?
   No
1.6. Within the past year, have you been involved in any type of regulatory inquiry or investigation, or has the SEC, FINRA,
any exchange, or state regulatory body, or insurance commission contacted and/or sanctioned you?
   No
1.7. Within the past year, have you been involved in any investment-related civil litigation, arbitration or administrative
proceeding?
   No
1.8. Have you entered into a “compromise with creditors” or filed for or been subject to an involuntary bankruptcy in the
past 10 years? A “compromise with creditors” occurs when an individual enters into an agreement with a creditor to
pay less than the full principal amount owed to satisfy an outstanding debt.

 FINRA requires that RRs who have entered into a “compromise with a creditor” or bankruptcy, whether
personally or as a control person for an organization, within the past 10 years answer “yes” to question 14K
on their Form U-4.
   No
1.9. During your affiliation with SSLLC, have you had an open lien or unsatisfied judgement? A lien gives a creditor or tax
authority the right to take possession of an individual’s property in cases where the individual is unable to make payments
they are either contractually or legally obligated to make. A judgement is a court order in which the losing party provides
monetary damages to the winning party.

 FINRA requires that RRs report open liens and unsatisfied judgements by answering “yes” to question 14M
on Form U-4.
   No
                  Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 32 of 49
1.43. Have you acted or do you currently act as a trustee or custodian of any account, money, securities, or stock powers
for any customers?
   No
1.44. Do you have any accounts where you accept orders from someone other than the principal owner or person without
written designated authority for the account?
   No
1.45. Do you ensure that all customer funds or securities you receive are deposited no later than by noon time the
business day following the receipt of the funds?
   Yes
1.46. As required by Firm policy, do you record receipt of each check and stock/bond certificate on the Check
Received/Return Log?
   Yes
1.47. Do you ensure that initial payments or premiums are only made by a check payable to Pershing or the product
vendor?
   Yes
1.48. Do you obtain switch letters from clients in connection with a switch of one mutual fund (including closed end mutual
funds) to another (excluding internal changes in the same family of funds)?
   Yes
1.49. Do you provide copies of all documents signed by a customer to that customer for their records?
   Yes
 Policies and Procedures
1.50. Do you have on-line access to the FINRA Manual and MSRB Manual?
   Yes
1.51. Do you certify that you have received, understand, and agree to abide by all policies, procedures and requirements
contained in the Code of Conduct, Registered Representative Sales Manual, AML Manual, registered representative
agreement and the Firm’s compensation plan?
   Yes
 Communications with the Public
1.52. Do you understand that SSLLC’s Social Media policy limits its Financial Consultants to static, Compliance approved
LinkedIn Profiles? Further, the policy prohibits the use of any other social media site (e.g. Facebook, Twitter, etc.) and all
interactivity related to the business of the Firm.
   Yes
1.53. Do you currently have a LinkedIn profile that you use for business purposes or to otherwise hold out your role with
SSLLC?
   No
1.54. Other than LinkedIn, are you using the Internet or other social media for advertising or soliciting business?
   No
1.55. Do you understand that advertising must be first approved in writing by the Firm's Compliance Department prior to
use?
   Yes
1.56. Do you understand the Firm’s communication standards state that when communicating with a client or prospect,
you must be cognizant of the Firm’s Communications Content Standards, which include requirements for demonstrating:

        Principals of fair dealing and good faith
        Fair and balanced communications
        No willful omission of material facts
        No false, exaggerated, unwarranted or promissory claims
        Clear and not misleading disclosures regarding risks and potential benefits of a product or service
        Considerations related to the nature of the audience
        No predicting or projecting performance, implying that past performance will recur or make exaggerated claims,
        opinion or forecasts
        A recommendation must have a reasonable basis
        Not using customer testimonials in any fashion
   Yes
1.57. Are you using business cards, letterhead and an email signature that have received written approval from the Firm's
Compliance Department?
   Yes
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 33 of 49



                        EXHIBIT B
                 Representative Agreements
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 34 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 35 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 36 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 37 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 38 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 39 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 40 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 41 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 42 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 43 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 44 of 49
Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 45 of 49
                             Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 46 of 49
View Disclosure
ID:                                               2790836

Created By:                                       Basso, Alyson

Created Time:                                     12/18/17 10:56 AM

Approver 1:                                       Blackstone, Carolyn
Approval1 Time:                                   12/28/17 09:18 AM
Status:                                           Approved




Employee                                                    Basso, Alyson

Affirmation Type                                            2018 Registered Representative Agreement

Electronic Signature - Representative                       alyson basso
Name

Time                                                        1055

Please select the applicable option.                               A.M.


                                                                   P.M.




  Reopen           Cancel          Edit




Withdraw

Withdrawal Reason




  Withdraw




Comment Log
Asterisk ( * ) indicates comment is not visible to the employee

                                                                                                       /
Time
                    Case  1:20-cv-10132 Document 1 Filed 01/22/20 Page 47 of 49
                    Creator Comment
                    Creator   Comment

12/28/17 09:18 AM   System    Request was assigned to COMPLIANCE in "Pending Approval" status. Carolyn
                              Blackstone approved the request, making the status "Approved".




                                                                                                         /
                             Case 1:20-cv-10132 Document 1 Filed 01/22/20 Page 48 of 49
View Disclosure
ID:                                               2805331

Created By:                                       Lee, Jonathan

Created Time:                                     01/02/18 01:16 PM

Approver 1:                                       Vallee, Robert
Approval1 Time:                                   01/08/18 03:52 PM
Status:                                           Approved




Employee                                                    Lee, Jonathan

Affirmation Type                                            2018 Registered Representative Agreement

Electronic Signature - Representative                       Jonathan Lee
Name

Time                                                        1:15

Please select the applicable option.                               A.M.


                                                                   P.M.




  Reopen           Cancel          Edit




Withdraw

Withdrawal Reason




  Withdraw




Comment Log
Asterisk ( * ) indicates comment is not visible to the employee

                                                                                                       /
Time
                    Case  1:20-cv-10132 Document 1 Filed 01/22/20 Page 49 of 49
                    Creator Comment
                    Creator   Comment

01/08/18 03:52 PM   System    Request was assigned to COMPLIANCE in "Pending Approval" status. Robert Vallee
                              approved the request, making the status "Approved".




                                                                                                               /
